DETAILED ACTION
Claim Status
	Applicant’s amendment filed September 14, 2020 has been entered.  Claims 1-17 are pending. Claims 13-15 have been withdrawn. Claims 1-12, 16, and 17 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 16, drawn to an isolated protector polynucleotide, classified in C12N 15/102.
II. Claims 5-12, 17, drawn to a system, classified in C12N15/113.
III. Claims 13-15, drawn to a method of editing a gene in a cell, classified in C12N 13/00.

The inventions are independent or distinct, each from the other because:

Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different in structure and have a materially different function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, invention I is able to be used without the required irradiating of invention III. 

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, invention II is able to be used without the required irradiating of invention III.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The distinct products and processes are under different classifications, resulting in a search burden.

During a telephone conversation with Richard Armstrong on October 3, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 5-12 and 17.  Following the telephonic provisional election, the restriction between inventions I and II has been reconsidered. Inventions I and II have been rejoined. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim(s) 5 is/are generic to the following disclosed patentably distinct species: SEQ ID NOs: 1-50 and 52 listed in Table 1 on pages 27-30. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The various sequences listed have different functions.
During a telephone conversation with Richard Armstrong on October 3, 2022 a provisional election was made without traverse to prosecute the species of SEQ ID NO 14: Protector-T16S8.  Affirmation of this election must be made by applicant in replying to this Office action. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claim 16, which recites “a kit… according to claim 5…” has been renumbered 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11, which depends from claim 8, recites the limitation "said noble metal".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 11 is interpreted as depending from claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub NO: US 2017/0283831 A1, published Oct. 5, 2017, earliest effective filing date Jun. 12, 2017) in view of Young (Young Je Lee, Tae Seok Moon, Design rules of synthetic non-coding RNAs in bacteria, Methods, Volume 143, 2018, Pages 58-69, ISSN 1046-2023).

Regarding claim 1, Zhang teaches a protector RNA sequence (i.e. T) that is 8 nucleotides in length ([0095], and FIG. 3); Zhang also teaches that the protector RNA is an RNA strand complementary to the 5’ end region of a sgRNA ([0014]). Zhang further teaches that the protected guide comprises a protector sequence of length between 3 and 120 nucleotides that comprises three or more contiguous nucleotides complementary to another sequence within the guide or protector wherein the modification comprises or allows for hairpin formation ([0016]). Zhang also teaches that the protector sequence further comprises an extension sequence (i.e. L) and that in certain embodiments the extension sequence is operably linked to the 5’ end of the protected guide sequence ([0018]). Zhang also teaches that it is possible to deliver both Cas9 and sgRNA via gold nanoparticles (i.e. a nanostructure) ([0386). 

Regarding claim 2, Zhang teaches that the protected guide comprises a protected sequence and an exposed sequence; in some embodiments, the exposed sequence is 1-19 nucleotides ([0016]). 

Regarding claim 3, Zhang teaches that the protected guide comprises a protector sequence of length between 3 and 120 nucleotides and comprises 3 or more contiguous nucleotides complementary to another sequence within the guide or protector wherein the modification comprises or allows for hairpin formation ([0016]). 
Regarding claim 5, similarly to claim 1, Zhang teaches a protector RNA sequence (i.e. T) that is 8 nucleotides in length ([0095], and FIG. 3); Zhang also teaches that the protector RNA is an RNA strand complementary to the 5’ end region of a sgRNA ([0014]). Zhang further teaches that the protected guide comprises a protector sequence of length between 3 and 120 nucleotides that comprises three or more contiguous nucleotides complementary to another sequence within the guide or protector wherein the modification comprises or allows for hairpin formation ([0016]). Zhang also teaches that the protector sequence further comprises an extension sequence (i.e. L) and that in certain embodiments the extension sequence is operably linked to the 5’ end of the protected guide sequence ([0018]). Zhang further teaches that Spherical Nucleic Acid constructs and gold nanoparticles can be used as a means of delivery for a CRISPR-Cas9 system ([0386]).  

Regarding claim 6, Zhang teaches that the protected guide comprises a protected sequence and an exposes sequence; in some embodiments, the exposed sequence is 1-19 nucleotides ([0016]). 

Regarding claim 7, Zhang teaches that the protected guide comprises a protector sequence of length between 3 and 120 nucleotides and comprises 3 or more contiguous nucleotides complementary to another sequence within the guide or protector wherein the modification comprises or allows for hairpin formation ([0016]).

Regarding claim 8-11, Zhang teaches that it is possible to deliver both Cas9 and sgRNA via gold nanoparticles ([0386]).

Regarding claims 16 and 17, Zhang also teaches that their system can be utilized via a kit that contains a suitable container and instructions for use of the system ([0501]). 

However, Zhang lacks the structure wherein S forms a hairpin structure when the protector polynucleotide is not bound to the sgRNA (Claims 1 and 5).  
Young is directed towards a study of toehold RNA switches. The toehold switch is designed in such a way to ensure a hairpin in formed in the absence of a trigger RNA (i.e. the target binding region of a sgRNA) (pg. 63 column 1, and FIG. 3). Young teaches a trigger RNA that has a target binding site and a domain that forms a hairpin when not bound to the toehold switch (Figure 3b and legend). Young further teaches that varying the length of the domains increase or deciares the fold-activation of the gene expression (Figure 3 legend). 
Therefore, it would have been obvious to a person of ordinary skill in the art to have the protector sequence as described by Zhang use an S domain the forms a hairpin when not bound with the target sequence as the trRNA as described by Young. A person of ordinary skill in the art would have been motivated to do so in order to regulate the binding of the guide RNA with the target sequence (Young, Figure 3 and legend). A person of ordinary skill in the art would have a reasonable expectation of success because both Zhang and Young teach regulatory RNAs that modulate the binding of a target RNA molecule.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub NO: US 2017/0283831 A1, published Oct. 5, 2017, earliest effective filing date Jun. 12, 2017) in view of Young (Young Je Lee, Tae Seok Moon, Design rules of synthetic non-coding RNAs in bacteria, Methods, Volume 143, 2018, Pages 58-69, ISSN 1046-2023) as applied to claims 1-3, 5-11, and 16-17 above, and further in view of Houshang (Houshang Nemati et al., Using siRNA-based spherical nucleic acid nanoparticle conjugates for gene regulation in psoriasis, Journal of Controlled Release, Volume 268, 2017, Pages 259-268, ISSN 0168-3659).

Zhang in view of Young is directed to nucleic acid molecules bound to gold nanoparticles and render obvious claims 1-3, 5-11, and 16-17 as described above. Zhang in view of Young lacks the explicitly stated structure wherein L comprises a thiol moiety positioned at the 3’ end. However, Zhang teaches that spherical nucleic acid constructs and gold nanoparticles can be used as a means of delivery for a CRISPR-Cas9 system ([0386]).
Houshang is directed towards a study concerning spherical nucleic acids and their nanoparticle conjugates. Houshang teaches that gold nanoparticles can be attached to RNA via thiol linkages (p. 262, section 3.1 and FIG. 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art to functionalize the protector polynucleotide of Zhang in view of Young with a thiol moiety as described by Houshang. A person of ordinary skill in the art would have been motivated to do so in order to allow for the attachment of a gold nanoparticle to a nucleic acid of choice to allow for a means of delivery. A person of ordinary skill in the art would have a reasonable expectation of success because Zhang teaches utilizing both spherical nucleic acids and gold nanoparticles as means of delivery, so functionalizing L in order to accommodate the usage of a gold nanoparticle would yield a predictable outcome of success.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (PG Pub NO: US 2017/0283831 A1, published Oct. 5, 2017, earliest effective filing date Jun. 12, 2017) in view of Young (Young Je Lee, Tae Seok Moon, Design rules of synthetic non-coding RNAs in bacteria, Methods, Volume 143, 2018, Pages 58-69, ISSN 1046-2023) as applied to claims 1-3, 5-11, and 16-17 above, and further in view of Tae (PG Pub No: 2009/0196937 A1, published Aug. 6, 2009, earliest effective filing date Jan. 16, 2009).

Zhang in view of Young is directed to nucleic acid molecules bound to gold nanoparticles and render obvious claims 1-3, 5-11, and 16-17 as described above. Zhang in view of Young lacks the composition wherein the support is a specifically a gold nanorod (AuNR), but teaches that gold nanoparticles can be used as a means of delivery for a CRISPR-Cas9 system ([0386]). 
Tae is drawn to a nanocarrier comprised of gold nanorods that are temperature sensitive and allow for a sustained drug release ([0014]-[0015]). Tae elaborates that nucleic acids (i.e. DNA, RNA, siRNA, shRNA) can be delivered via the disclosed gold nanorod system ([0063]). 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the isolated protector polynucleotide system as described by Zhang in view of Young with the gold nanorod support as described by Tae. A person of ordinary skill in the art would have been motivated to do so in order to allow for the isolated protector polynucleotide system to be reliably delivered to a target area in a sustained release. A person of ordinary skill in the art would have a reasonable expectation of success because Tae teaches that multiple types of nucleic acids can be delivered via their disclosed system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE T REGA whose telephone number is (571)272-2073. The examiner can normally be reached M-R 8:30-4:30, every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE THOMAS REGA/            Examiner, Art Unit 1636                                                                                                                                                                                            
/ANTONIO GALISTEO GONZALEZ/            Primary Examiner, Art Unit 1636